 TAFT BROADCAST ING COMPANYTaft Broadcasting Company, WBRC-TV and Inter-national Brotherhood of Electrical Workers,Local 253. Cases 10-CA-16426 and 10-CA-17185September 28, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND JENKINSOn February 12, 1982, Administrative LawJudge Leonard N. Cohen issued the attached Deci-sion in this proceeding. Thereafter, Respondent andthe General Counsel filed exceptions, supportingbriefs, and answering briefs. Respondent also fileda motion to reopen the record, and the GeneralCounsel filed a brief in opposition to Respondent'smotion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs,'and motion2and has decided to affirm the rulings,findings,3and conclusions4of the AdministrativeLaw Judge only to the extent consistent herewith' Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.2 Respondent has moved to reopen the record to receive into evidenlcethree collective-bargaining agreements which were executed by the par-ties on October 30. 1981, after the hearing closed in this case. Respondentargues that, because the parties have now reached agreement and havesigned contracts embodying this agreement, we should not find that Re-spondent violated Sec. 8(a)5) by its prior conduct. We find no merit inthis argument, since dealing directly with employees tends to underminethe Union's status as exclusive representative and to inhibit the partiesfrom reaching agreement Tarlas Mfeat Company, 239 NLRB 1400 (1979).Respondent further argues that, in view of the execution of these con-tracts, ant order remedying its previous refusal to bargain is unwarranted.However, we filld that this does not constitute an extraordinary circum-stance which would warrant reopening the record, under the standardsset forth in Sec. 102,48 (d)(l) of the Board's Rules and Regulations,Series 8. as amended. Thus, although the evidence which Respondentseeks to adduce has only become available since the close of the hearing,receipt of this evidence would not require a different result in our con-clusions, as we have found above. Moreover, evidence that Respondenthas already fulfilled its bargaining obligation can be presented duringcompliance proceedings. Accordingly. Respondent's motion to reopenthe record is hereby denied.Chairman Van de Water would grant Respondent's motion to reopenthe record and admit the three collective-bargaining agreements as evi-dence that a remedial bargaining order would serve no purpose in thecircumstances of this case. His dissent as to the necessity of a remedialbargaining order herein is set forth in fil. 5, infra.: In par. 4 of sec. IlI,A,2, of his Decision, the Administrative LawJudge incorrectly stated that unit employees received their paycheckswith the wage increase on January 23, rather than on January 21, 1981We therefore correct this inadvertent error.4 In adopting the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(aX5) by unilaterally granting unit employees awage increase, we find it unnecessary to pass on the comments in sec.llI.B,2(bl, of his Decision regarding Helvertia Sugar Cooperative. Inc.. 234NI.RB 638 (1978)264 NLRB No. 28and to adopt his recommended Order,5as modifiedherein.6The General Counsel has excepted to the Ad-ministrative Law Judge's conclusion that Respond-ent did not violate Section 8(a)(5) of the Act by ne-gotiating an individual employment contract withunit employee Bruce Burkhardt, without priornotice to or consultation with the Union. The Ad-minstrative Law Judge found that Burkhardt was amember of the Union's negotiating committee be-cause he attended one bargaining session, that Re-spondent advised him to contact the Union beforesigning the individual contract, but that he chose toignore this advice. The Administrative Law Judgeconcluded that, in these circumstances, it would beinequitable for the Union to complain that its statusas exclusive bargaining representative had been ab-rogated. Contrary to the Administrative LawJudge, we find that Respondent violated Section8(a)(5) and (1) of the Act by dealing directly withBurkhardt and bypassing the Union.The Administrative Law Judge apparently con-cluded that Burkhardt was an agent of the Unionbecause he attended one bargaining session andthat therefore he had a duty to notify the Union ofthe negotiations he had entered into with Respond-ent; however, the record does not support the find-ing that Burkhardt was an agent of the Union. Al-though Union Business Manager Walton testifiedthat Burkhardt had attended the February 20, 1981,bargaining session, Walton testified further that, "Itry to get everybody in that I can into negotiationsbecause I think it's important that they be there atone time or another, if it's at all possible." Re-spondent's only witness who testified about theFebruary 20, 1981, bargaining session, News Direc-tor Hayes, did not even mention Burkhardt as oneof the individuals present at the meeting and testi-fied that three other individuals were present as theUnion's representatives. Clearly, Burkhardt's mere' Chairman Van de Water agrees with the Administrative l aw Judge'sconclusion that Respondent violated Sec. 8(a)(5) by refusing to meet andbargain with the Union hetwseen October 20. 1980. and January 15. 1981;however, he notes that this was merely a transitory violation which hassince been remedied by Respondent. Inasmuch as Respondent has alreadybargained with the Union and has signed three separate collective-bar-gaining agreements covering the unit employees involved herein, hewould find that the remedial bargaining order recommended by the Ad-ministrative Law Judge is now moot anid would s -rse no purpose in thecircumstances of this case6 We have modified the Administrative Law Judge's recommendedOrder to follow and remedy the actual violations found and to add a pro-vision requiring that Respondent cancel the unilateral wage increases ifrequested to do so by the Union; however. our Order should not be con-strued as requiring Respondent to cancel any wage increase without a re-quest from the Union See Gardena Buena 'enrtura..In d/b/a 41ondraNursing Home and Convalescent Hospital. 242 NILRB 595 at fn. 1 (1979).and Bellinghamnl rozen fo ods. u Division f San Juan Puckers. 237 NLRB1450. 1467 at fn 30l (1978) We have also modxified the AdministrativeLaw Judge's notice to conform to our Order.185 DECISIONS OF NATIONAL l.ABOR RELATIONS HOARDattendance at one bargaining session as an employ-ee observer, without any other evidence that hespoke on behalf of the Union or was authorized todo so, did not render him an agent of the Union.Furthermore, if Burkhardt was not an agent of theUnion, Respondent's statements to him did notconstitute notice to the Union, and he was underno obligation to notify the Union of Respondent'snegotiations with him regardless of Respondent'ssuggestions that he do so. Rather, it was Respond-ent's duty to notify the Union of its intent to nego-tiate an individual contract with Burkhardt. There-fore, Respondent's failure to notify the Unionbefore entering into negotiations with a unit em-ployee about his wages and working conditionsviolated Section 8(a)(5) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Taft Broadcasting Company, WBRC-TV, Birming-ham, Alabama, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:I. Add the following as paragraph l(c) and relet-ter the present paragraph l(c) as paragraph l(d):"(c) Dealing directly with bargaining unit em-ployees and bypassing the Union as the exclusivebargaining representative of the bargaining unitemployees."2. Add the following as paragraph 2(b) and relet-ter the following paragraphs accordingly:"(b) Upon the Union's request, cancel the unilat-eral wage increase granted to bargaining unit em-ployees in January 1981. and cancel any unilateralchanges made in the terms and conditions of em-ployment of Bruce Burkhardt."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPi.OYESIsPOSTED BY ORDER OF IHEINATIONAIL LABOR RFLATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WIL L NOT fail or refuse to meet and bar-gain collectively with International Brother-hood of Electrical Workers, Local 253, as theexclusive bargaining representative of our em-ployees in the appropriate unit describedbelow with respect to rates of pay. wages,hours of employment, and other terms andconditions of employment and, if an under-standing is reached, embody such understand-ing in a signed agreement. The bargaining unitis:All news department employees includingfilm developers, excluding the secretarialnews employees and all other office clericalemployees, guards and other technical per-sonnel covered by union contract, the assist-ant news director and all supervisors as de-fined in the Act.WE WIl l. NOT unilaterally and without priornotification to or consultation with Interna-tional Brotherhood of Electrical Workers,Local 253, grant wage increases to bargainingunit employees.WE WILL NOT deal directly with bargainingunit employees and bypass International Broth-erhood of Electrical Workers, Local 253, asthe exclusive bargaining representative of ourbargaining unit employees.WE WILl NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act.WE WILL, upon request, meet and bargaincollectively with International Brotherhood ofElectrical Workers, Local 253, as the exclusivebargaining representative of our employees inthe appropriate unit described above with re-spect to rates of pay, wages, hours of employ-ment and other terms and conditions of em-ployment and, if an understanding is reached,embody such understanding in a signed agree-ment.WE WILL, upon request by InternationalBrotherhood of Electrical Workers, Local 253,cancel the unilateral wage increase granted tobargaining unit employees in January 1981,and cancel any unilateral changes made in theterms and conditions of employment of BruceBurkhardt.TAFT BROADCASTING COMPANY,WBRC-TV186 TAFT BROADCASTING COMPANYIII. THE ALLEGED UNFAIR I.ABOR PRACTICESSTATEMENT OF THIE CASILLEONARD N. COHEN, Administrative Law Judge: Thismatter was heard before me on September 9, 1981,1 inBirmingham, Alabama, pursuant to complaints issued onJanuary 9 and August 25 in Cases 10-CA-16426 and 10-CA-17185, respectively, by the Regional Director forRegion 10 of the National Labor Relations Board. Thecomplaints, which were consolidated for hearing byOrder also dated August 25, are based upon charges filedby the International Brotherhood of Electrical Workers,Local 253, herein referred to as the Union, on November14, 1980, and July 16, 1981.The complaint in Case 10-CA-16426 alleges, in es-sence, that Taft Broadcasting Company, WBRC-TV,herein referred to as either the station or Respondent,has, since October 20, 1980, refused to give effect to theUnion's timely filed notification of its intent to terminatethe collective-bargaining agreement due to expire on No-vember 30, 1980, and has refused the Union's request tomeet and bargain with it over a new agreement in viola-tion of Section 8(a)(5). The complaint in Case 10-CA-17185 alleges that Respondent further violated Section8(a)(5) by unilaterally and without notice to the Unionimplementing an across-the-board wage increase to itsemployees on January 23, and unilaterally and withoutnotice to the Union negotiating an employment contractwith an individual employee. Respondent filed timely an-swers which denied the commission of any unfair laborpractices.All parties appeared at hearing and were afforded fullopportunity to present oral and written evidence and toexamine and cross-examine witnesses. Upon the entirerecord, together with my careful observation of the de-meanor of the witnesses, and after careful considerationof post-trial briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is, and has been, at all times material, aDelaware corporation with an office and place of busi-ness in Birmingham, Alabama, where it is engaged incommercial radio and television broadcasting. Duringthe past calendar year Respondent derived revenue inexcess of $100,000 from its operation and during thesame period subscribed to national wire services and de-rived revenue in excess of $25,000 from advertising na-tionally sold products. Accordingly, Respondent admitsand I find and conclude that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. LABOR ORGANIZATIONRespondent admits and I find and conclude that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.Unless otherwise indicated. all dates are 1981.A. Facts2I. Contract renewal issueSince mid-1973, Respondent's news department em-ployees have been represented by the Union and havebeen covered by several collective-bargaining agree-ments, the last of which was in effect from December 19,1975, through November 30, 1980.3Article I-Duration-N- o Strike Or Lock Out-Scopeof Work- Union Membership.Article I of this agreement provides the following pro-visions relating to its termination:Section I-This agreement shall take effect Decem-ber 1, 1975 and remain in effect through November30, 1980. It shall continue in effect from year toyear thereafter unless changed or terminated in theway later provided herein.Section 2(a)-Either party desiring to amend or ter-minate this agreement must notify the other in writ-ing at least sixty (60) days prior to the 30th of No-vember 1980 or sixty (60) days prior to the 30th ofNovember of any year thereafter.On September 15, 1980, the third Monday of the month,James Walton, a full-time employee of the station andbusiness manager for the Union, met with the bargainingunit employees and a consensus was reached at that timethat the Union should terminate the existing agreementand bargain for an entirely new contract.4On Saturday,September 27, Walton drafted a letter to Richard Ste-phen, Respondent's general manager, notifying him ofthe Union's decision.5On Monday afternoon, September29, Walton went to the post office in the town he livesin, Adamsville, Alabama, and sent the letter by certifiedmail." Adamsville is located approximately 17 miles fromBirmingham. The letter was not delivered to the stationuntil October 2, after timely notice was required to bereceived under the terms of the collective-bargainingagreement.By letter dated October 20, Respondent, by Stephen,notified the Union that Respondent did not consider thenotice timely filed and that henceforth the existing con-tract was automatically renewed through November 30,2 Unless specifically noted, the material facts are not in dispute.3 The parties stipulated that. when they negotiated their first contractin 1973, they modified the certified unit description to reflect the particu-lar circumstances present at the station. The appropriate unit as stipulatedto is as follows:All news department employees including film developers, excludingthe secretarial news employees and all other office clerical employ-ees, guards, other technical personnel covered by union contract, theassistant news director and all supervisors as defined in the Act.4 The Union represents other station employees in a separate unit apartfrom the news department. Walton is covered by this other agreement.5 When asked why he waited almost 2 weeks before preparing theletter, Walton explained simply that he was busy.6 Although the contract does not require it, the Union has, in the past,always used certified letters when it wishes to give Respondent officialnotice of a matter it considers important,DECISION187 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1981. While conceding that the Union's notice was nottimely filed, the General Counsel argues that Walton, bymailing the letter on September 29, reasonably believedthat it would be delivered on or before October 1. In thisregard Walton testified that 4 years earlier he sent, alsoon September 29, a similar notification to Respondentconcerning termination of the other unit's contract andthat a copy of this letter was received in the Union's Bir-mingham office on September 30. Walton's testimonyand the accompanying documents does not indicate fromwhere Walton mailed the letter or whether the copy sentto the Union's Birmingham office was also sent by certi-fied mail. All we do know is that, if that notice was nottimely received, Respondent did not raise the issue.In further support of the reasonableness of Walton'sbelief that the Union's notice would be received intimely fashion, the General Counsel called Lyman Amos,a claims paying agent employed by United States PostalService in Birmingham. According to Amos, Walton'sletter to Respondent, under normal delivery time, shouldhave been delivered on September 30, the next day.2. The January pay raisesIn early January, Stephen and John Hayes, the sta-tion's news director, decided that, in order to avoid fur-ther loss of skilled personnel in the news department, allregular employees would be given a raise. Accordingly,on January 9, Hayes individually called each employeeinto his office and informed him of the raise, which wasretroactive to December 1, 1980.While readily conceding that the Union was not noti-fied or consulted about the raises, Respondent, nonethe-less, contends that its unilateral action was expressly au-thorized by article III, section 5, of the collective-bar-gaining agreement. This provision first specifies thatwage rates provided for in the agreement refer only tothe minimum compensation to be paid. Secondly, itstates, "It is understood that the station may, at itsoption, compensate employees over the above rates onthe basis of ability and merit."Although Hayes testified that in granting the wageraises he was attempting to differentiate among the var-ious jobs and pay more to those employees performingmore difficult tasks, the record evidence indicates that,with minor exceptions, the majority of the 20 unit em-ployees each received a raise of approximately $25 aweek. 7Although there was some confusion on Walton's part,it does not appear that he gained knowledge of the payraises until some time after the news department employ-eesreceived their paychecks on January 23. In thisregard, I reject Walton's testimony that he was told ingeneral terms of the pay raises on January 15 by Ste-phen. Both Stephen and Hayes specifically denied thateither made any such reference to Walton. In creditingStephen and Hayes, I note that their versions are moreconsistent with subsequent events than is Walton's.Moreover, their denials are, if anything, against Re-' Hayes testified that the maximum received by ally employee was a$35 to $40 raise. Respondent, despite clearly having the payroll recordsavailable to it which would have removed any factual uncertainty fromthis area, failed to introduce such records.spondent's own interest and, therefore, are more likely tobe true.3. Negotiations during 1981On January 14 Walton requested a meeting with Ste-phen to again propose negotiations.8Stephen could notmeet with Walton that day but did agree to meet withhim on the following day.On January 15 Stephen and Hayes met with Waltonand several members of the union committee. WhenWalton demanded that Respondent renegotiate the con-tract, Stephen responded that while they still consideredthe contract automatically renewed, he was willing todiscuss any subject the Union wished. During the courseof the meeting Walton was asked to prepare an agendafor use at a subsequent meeting to be held on February10. As noted above, the credible evidence establishes thatthe January pay raises were not discussed during thismeeting.On February 209 the parties met at the offices of theFederal Mediation and Conciliation Service (FMCS) inBirmingham. Respondent was represented at this meetingby Frank Stewart, a corporate attorney from Ohio, andHayes.'0At the start, each side agreed that by meetingthey were not prejudicing their respective positions con-cerning the contract renewal question. During the courseof the meeting the Union presented Respondent with alist of some 19 changes that it sought from the old con-tract. Each of these items was discussed with the partiesreaching tentative agreement on several of the items.One of the Union's demands involved a pay raise with acost-of-living adjustment given each year on the anniver-sary date of the agreement. The demands did not specifya proposed time frame for the agreement and none wasdiscussed. Likewise, there was no discussion at this meet-ing of the January pay raise.The parties next met on June 26, again in the offices ofthe FMCS. The record does not indicate why the partieswaited some 4 months before holding their second nego-tiation session, and neither side appears to blame theother for this lengthy hiatus. In any event, at this meet-ing Respondent presented a written counteroffer whichincluded a wage and benefit offer providing for a renew-al of the present agreement for a 5-year term effectiveDecember 1, 1980."1 This offer was to be held open untilJuly 3. During the course of the meeting Respondent'scounterproposals were discussed and again tentativeagreements were reached on certain items. The partiesagreed to meet again on August 3. 2The scheduled August 3 meeting was not held sincethe PATCO strike prevented Respondent's attorney,Stewart, from traveling to Birmingham. Nonetheless, inearly August the Union presented another set of written" Walton testified that he renewed this request for negotiations at thistime since the initial complaint had just issued on January 9u By mutual agreement, the meeting of February 10 had been post-poned.i' Stephen was unable to be present at this meeting." Again the January pay raises were not discussed at this meeting.12 Although the record is far from clear, it appears that sometime fol-lowing the June 26 meeting and before the deadline date of July 3, theunion membership met and rejected Respondent's counteroffer188 TAFT BROADCASTING COMPANYdemands with proposed changes in the contract to Re-spondent. The parties agreed to another meeting atFMCS for a date in mid-September, following the hold-ing of the instant hearing4. Negotiations of an individual contract with BruceBurkhardtIn April John Hayes, pursuant to recommendations ofa market research consultant. approached Bruce Burk-hardt and suggested the possibility that Burkhardt bereassigned from general reporting duties to feature re-porting. Since the proposed change would involve differ-ent duties and responsibilities, as well as requiring on-the-air promotion, Hayes suggested that Burkhardt sign apersonal service contract committing him to stay withthe station for at least a year. These discussions contin-ued between Hayes and Burkhardt, and, in late May,Burkhardt met with both Hayes and Stephen when hewas presented with a written contract for his signature.Burkhardt asked for and was granted a few days to con-sider the matter, and on June 1 he signed a 1-year agree-ment which provided for a substantial pay raise.All three testified that, during their meeting in lateMay, Burkhardt, either on his own or in response to aquestion, indicated that he wished to remain a member ofthe bargaining unit and that Stephen and/or Hayes indi-cated that that presented no problem. Additionally, Ste-phen and Hayes credibly testified that they suggestedthat Burkhardt check the matter out with the Union forhimself.' :' Burkhardt, who served on the Union's bar-gaining committee and attended the February 20 bargain-ing session, apparently failed to do so for, later in June,Walton was informed that Burkhardt had signed an indi-vidual employment contract.The parties stipulated that between the period com-mencing in January 1979 and through September 1, 1980,the employment contract of Burkhardt was the only suchcontract in existence at the station. While Hayes testifiedthat such individual contracts are standard in the broad-cast industry for specialty reporters, no evidence was of-fered as to whether or not the station had ever utilizedsuch agreements.B. Analysisi. Notice to terminateThe General Counsel contends that Respondent violat-ed Section 8(a)(5) by treating the contract as having beenautomatically renewed and by refusing to meet and bar-gain from October 20 to January 15, 1981, in good faithwith the Union concerning the terms and conditions of anew agreement. While conceding that the Union's noticewas not timely received, the General Counsel, relying onUnited Electronics Institute of Iowa, 222 NLRB 814(1976), argues that mitigating circumstances exist whichprevent the automatic renewal of the contract and giverise to the bargaining obligation.Respondent, relying on Sawyer Stores, Inc., 190 NLRB651 (1971), and also or Koenig Brothers, Inc., 108 NLRB304 (1954); and Vapor Recovery Systems Company, 133i' Burkhardt did noil tstify regarding Ihis suggestion.NLRB 580 (1961), enforcement denied 311 F.2d 782 (9thCir. 1962), contends that timely notice is a preconditionto bargaining and in the circumstances of this case nogrounds exist which would excuse the Union's admittedfailure to give the timely notice required by the contract.The parties do not agree on the last date on whichnotice could be effective to forestall automatic renewal.Article 1, section 2(a), specifically requires a party tonotify the other at least 60 days prior to November 30,1980. The parties' use of this phrase "prior to" clearly in-dicates an intent to exclude November 30 in calculatingthe required 60-day period. Therefore, counting back-wards, there are 29 days in November and all 31 days inOctober. Accordingly, to have been timely, notice wouldhad to have been received by September 30 and beforeOctober 1.A careful reading of the cases cited by both counselspersuade me that the facts in the instant cases are moreclosely analogous to those in United Electronics, supra,than those in Sawyers Stores, supra.While it is true that provisions relating to automaticrenewal of contracts are to be "strictly construed," it isalso true that the Board will consider mitigating circum-stances in determining the timeliness of the notice. If thenotice is delayed by conditions beyond the control of thesender, such untimely notice may prevent the automaticrenewal.In United Electronics, supra, the union sent a notice toterminate an agreement by registered mail from WestDes Moines, Iowa, to Louisville, Kentucky, 3 days priorto the onset of the insulated period. Although the letterarrived at the Louisville post office on February 28, thepost office mistakingly did not attempt to deliver theunion's letter on March 1, but instead waited until March3 to do so. Thereafter, the employer notified the unionthat it considered the notice untimely and, therefore, notrequiring it to negotiate a new contract. In finding thatthe employer violated Section 8(a)(5), the Board foundthat the union's letter could have been delivered in atimely fashion on March 1. The Board further found thatit was reasonable for the union to assume that a timelydelivery would be possible since in the past it had mailedletters as late as February 27, which were received byMarch 1. In discussing the past history of the parties, theBoard specifically noted that the union made no attemptto notify the employer of its intention to modify theagreement.In Sawyer Stores, the Board reached a contrary conclu-sion when it affirmed the Trial Examiner's finding that,since timely notice was not given, the contract automati-cally renewed itself. There, the union mailed a certifiedletter from Casper, Wyoming, to Billings, Montana, onNovember 5. The Billings post office did not place theenvelope into the employer's post office box until some-time during the day on November 6. The Trial Examinerfound that for the employer to have had timely notice,under that contract's provisions, there would had tohave been a 60-day period between November 6 andJanuary 4, the contract's expiration date. He furtherfound that, since the letter was not placed in the post189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice box by 12:01 a.m. on November 6, the full 60-daynotice was not given.Like the situation in United Electronics, the Unionherein could reasonably assume that its notice, whichwas mailed on September 29, would be delivered to andreceived by Respondent before the end of the followingday. This assumption was based on Walton's similar ex-perience in 1976 and is confirmed by a local official withthe postal service. That the Union chose to notify Re-spondent by registered letter, a procedure not requiredby the contract, rather than utilizing either regular firstclass mail or hand delivery is, like the Union's failure tonotify Respondent at some earlier point in time of itsfuture intentions, an insignificant consideration.The feature that most distinguishes the instant casefrom the factual setting in Sawyer Stores, supra, is thatthere the union's notice, which was not mailed until No-vember 5, would had to have been received by the em-ployer by midnight of November 5 to forestall automaticrenewal. Not even the postal service's most ardent advo-cate would contend that its service meets that stringentstandard of efficiency. As noted, the Union here left suf-ficient time for the post office to have made a timely de-livery."4For the reasons set forth above, I find that itwould be inequitable to penalize the Union for this delaywhich was beyond its control, and find that Respondent,from on or about October 20, 1980, to on or about Janu-ary 15, 1981, failed and refused to bargain in good faithwith the Union concerning the terms and conditions ofemployment of the bargaining unit employees.2. The January pay raiseIn defending against this allegation Respondent offersboth a procedural, substantive defense, which it arguesabsolves it of any liability for its unilateral action ingranting a weekly pay raise to all unit employees. Whilethe procedural defense of Section 10(b) is available toRespondent irrespective of the ultimate conclusionreached with regard to the contract extension issue, Re-spondent's substantive defense, which is grounded on aprovision in the collective-bargaining agreement, is ad-mittedly available to it only if the contract were deemedto be automatically renewed.a. 1he 10(b) definseAlthough Respondent individually informed each em-ployee on January 9 that he or she would be receiving aretroactive pay raise, the Union did not file a charge al-leging this conduct as unlawful until July 16, more than6 months later. Therefore, Respondent now argues thatthis allegation is time-barred by Section 10(b).14 The two other cases cited by Respondent. loapor Recovery Systems,nCo., supra, and Koenig Brothers. Inc.. 5upra, are distinguishable from theinstant case and not inconsistent with the Board's subsequent holding inUnited Electronics. In Vapor Recovery. the union's timely mailed noticewas incorrectly addressed to a nonagent employee of the employer andnot actually received by an agent for the employer until sometime wellwithin the 60-day insulated period, In Koenig, the Board rejected the em-ployer's argument that the union, by its subsequer. conduct, waived thetime defect in its notice While the time factors there are similar to theinstant case, there is no indication that the employer there sought toexcuse itself on other "mitigating" grounds.Section 10(b) is a statute of limitations and is not juris-dictional in nature. It is an affirmative defense and, if nottimely raised, is waived. McKeeson Drug Company, 257NLRB 468 (1981), Vitronic Division of Penn Corporation,239 NLRB 45 (1978). Here, the issue of the timeliness ofthe charge was not pleaded nor specifically litigated atthe hearing and Respondent first raised this defense in itspost-hearing brief filed with me. In arguing againsthaving this defense struck as untimely,'5Respondentcontends that the General Counsel's failure to object atthe hearing to the introduction of evidence concerningthe date on which the January raises were granted en-larges the issue to include this unpleaded affirmative de-fense. In countering this contention, the General Counselargues that to permit, at this late state, the raising of the10(b) defense would prejudice the Government's case.The General Counsel states that had he been notified atthe hearing that Respondent intended to assert this de-fense, he possibly would have been able to clarify theissue by extensive cross-examination or the use of rebut-tal witnesses.A review of the circumstances in this case convincesme that the General Counsel's argument regarding preju-dice to his case has merit. While each bargaining unitemployee was individually informed of his pay raise onJanuary 9, the evidence does not disclose whether any ofthese employees knew or had reason to know that hispay raise was part and parcel of an across-the-boardraise. Therefore, if the employees were unaware of thetrue nature of the Respondent's actions, the GeneralCounsel would be in a substantially stronger position toargue that the 10(b) period did not commence runninguntil Walton or some other union official was informedof the true facts. See Southeastern Michigan Gas Compa-ny, 198 NLRB 1221 (1972). In view of my conclusionsregarding contractual renewal and the 10(b) defense, Ineed not reach this specific question.Respondent advances no reason for failing to plead orraise the 10(b) issue at hearing. Although the complaintalleges that the pay raises were not given until January23, Respondent was at all times in possession of the in-formation that the raises were actually announced to theemployees on January 9. Accordingly, I consider the10(b) defense as waived. McKeeson Drug Company, supra.b. Waiver by contractRespondent next contends that by agreeing to articleIII, section 5, of the collective-bargaining agreement, theUnion waived the obligation of Respondent to bargainbefore granting the raises in question. As noted above,Respondent, apart from the 10(b) defense, concedes thatthis issue is not even reached if the contract is not con-sidered as automatically renewed. Inasmuch as I havepreviously so determined, I need not and do not pass onthis contention. I do note in passing, however, that the1I Subsequent to the filing of briefs, the General Counsel filed amotion to strike the 10(b) defense portion of Respondent's brief. Thereaf-ter, Respondent filed a motion for leave to file an amended answer and amemorandum in opposition to the General Counsel's motion to strike.Still later. the General Counsel filed a response to Respondent's motionand memorandum.190 TAFT BROADCASTING COMPANYcase relied on by Respondent, Helvetia Sugar Corperative,Inc., 234 NLRB 638, 643 (1978), as being "indistinguish-able from the instant case" is, in my view, so factuallydistinguishable as to be of little value as precedent here.Accordingly, in view of the above, I find that Respond-ent violated Section 8(a)(5) when, in January, it unilater-ally and without consultation or bargaining with theUnion granted all bargaining unit employees a retroac-tive pay raise as alleged in the complaint.3, Individual contract with BurkhardtWhile Respondent admittedly did not contact Waltonregarding Burkhardt's entering into a personal servicescontract, Burkhardt was a member of the union's negoti-ating committee and, in that capacity, had attended theFebruary bargaining session at the Federal MediationConciliation Service. Moreover, at the late May meetingin Stephen's office, Burkhardt was specifically advised tocontact the Union to discuss the proposed contract priorto his entering into it. Burkhardt chose to ignore thisadvice and later signed the contract without notice to orconsultation with the Union. In these circumstances itwould be inequitable for the Union to now complain thatits authority and status as the bargaining unit employees'representative was unlawfully abrogated. Accordingly, Irecommend that this complaint allegation be dismissed.IV. il. Ri MFI I)YHaving found that Respondent refused to bargain ingood faith with the Union, I shall recommend that it beordered to cease and desist from such practices and affir-matively to bargain with it upon request in the appropri-ate bargaining unit.Although it has been found that Respondent violatedthe Act by unilaterally granting wage increases to allunit employees, in accord with Board practice and equi-table considerations, the recommended Order will not re-quire the recission of these wage increasesCONCL USIONS OF LAW1. Respondent Taft Broadcasting Company, WBRC-TV, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Brotherhood of Electrical Workers,Local 253, is a labor organization within the meaning ofSection 2(5) of the Act.3. At all times material herein, the Union has been andis now the exclusive bargaining representative of the Re-spondent's employees in the agreed upon unit set forthbelow:All news department employees including film de-velopers, excluding secretarial news employees andall other office clerical employees, guards and othertechnical personnel covered by union contract, theassistant news director and all supervisors as definedin the Act.4. By failing and refusing to meet and bargain with theUnion concerning the terms and conditions of employ-ment of bargaining unit employees, Respondent has vio-lated Section 8(a)(5) of the Act.5. By unilaterally granting wage increases to unit em-ployees, Respondent has violated Section 8(a)(5) of theAct.6. Respondent has not violated the Act in any othermanner.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to the provisions of Section 10(c) of the Act, Ihereby issue the following recommended:ORDER'6The Respondent, Taft Broadcasting Company,WBRC-TV, Birmingham, Alabama, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Failing to meet and bargain with the Union con-cerning the terms and conditions of employment of bar-gaining unit personnel.(b) Unilaterally granting wage increases to the bargain-ing unit personnel.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action to remedy theunfair labor practices and to effectuate the policies of theAct:(a) Bargain collectively, upon request, with Interna-tional Brotherhood of Electrical Workers, Local 253, asthe exclusive bargaining representative of the employeesin the aforesaid appropriate unit with respect to rates ofpay, wages, hours of work, and other terms and condi-tions of employment and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its place of business in Birmingham, Ala-bama, copies of the attached notice marked "Appen-dix."'7Copies of said notice, on forms provided by theRegional Director for Region 10, after being duly signedby Respondent's authorized agent, shall be posted by itimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent taken to comply herewith.'i In the e.ent no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National l.abor Relations Board, thefindings, conclusios,,. and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections Iheretoshall be deemed vsai'ed for all purposes" In the event that this Order is enforced by a Judgment of a UnitedStates Courl of Appeals, the sords in the notice reading "Posted byOrder of the N;tiional .abor Relations Broard" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the Naitional I hibor Relationr, Bloard"191